DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiau et al (US Publication No.: US 2011/0228387 A1, “Shiau”).
Regarding Claim 1, Shiau discloses a microstructure for a liquid crystal display backlight (Figure 6), comprising:
A substrate (Figure 6, substrate 310); and
A first peak and a second peak formed on the substrate (Figure 6, first peak 322d, second peak 324d), wherein:
The first peak and the second peak exhibit right-and-left symmetry (Figure 6, the first peak 322d and the second peak 324d have right-left symmetry);
A tip of the first peak in inclined in a direction away from a tip of the second peak relative to a bottom of the first peak (Figure 6, a tip of the first peak 322d is inclined in a direction away from a tip of the second peak 324d), and
The tip of the second peak is inclined in a direction away from the tip of the first peak relative to a bottom of the second peak (Figure 6, a tip of the second peak 324d is inclined away from the tip of the first peak 322d), 

The second peak has a reflecting surface which is close to the first peak and a light-emerging surface which is away from the first peak (Figure 6, the second peak has a reflecting surface F3d close to the first peak and a light-emerging surface F4d away from the first peak; Paragraph 0037). 

Regarding Claim 12, Shiau discloses an optical film comprising the microstructure according to claim 1, comprises a plurality of microstructures arranged side by side in a lateral direction along the substrate (Figure 6, substrate 310, where microstructures 320d are arranged side by side in a lateral direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Zhao et al (US Publication No.: US 2014/0139777 A1, “Zhao”). 
	Regarding Claim 2, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that the microstructure is configured to enter a parallel light perpendicular to the substrate on the first peak and the second peak, and the parallel light keeps parallel after being reflect by the reflecting surface.
However, Zhao discloses a similar microstructure where the microstructure is configured to enter a parallel light perpendicular to the substrate on the first peak and the second peak, and the parallel light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a particular light emergence as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029). 

Regarding Claim 3, Shiau in view of Zhao discloses the microstructure according to claim 2.
Shiau fails to disclose that the microstructure is configured to keep parallel light parallel after exiting from the light-emerging surface.
However, Zhao discloses a similar microstructure where the microstructure is configured to keep parallel light parallel after exiting from the light-emerging surface (Zhao, Figure 4, at least some of the initial light remains parallel which is perpendicular to the substrate; Paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a particular light emergence as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029). 

Regarding Claim 4, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that the microstructure is configured to have an angle of 20 to 60 degrees between a light finally exiting from the light-emerging surface and an incident light.
However, Zhao discloses a similar microstructure where the microstructure is configured to have an angle of 20 to 60 degrees between a light finally exiting from the light-emerging surface and an incident light (Zhao, Figure 4; Paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a particular light emergence as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029). 

Regarding Claim 13, Shiau discloses a grating dual view liquid crystal display module (Figure 1A), comprising:
A light source (Figure 1A, light source 220);
A light guide plate (Figure 1A, light guide plate 216);
A diffusion sheet form on the light guide plate (Figure 1A, diffusion sheet 218); 
The optical film according to claim 12 (Figure 1A, optical film 300); and
A liquid crystal display panel formed on the optical film (Figure 1A, liquid crystal display panel 110).
Shiau fails to disclose that the diffusion sheet is formed on a light-emerging surface of the light guide plate, and the optical film is formed on the diffusion sheet.
However, Zhao discloses a similar display where the diffusion sheet is formed on a light-emerging surface of the light guide plate, and the optical film is formed on the diffusion sheet (Zhao, Figure 3, light guide plate 3, diffusion sheet 4, optical film 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Shiau to have a particular structure as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Epstein et al (US Publication No.: US 2020/0057343 A1, “Epstein”).
Regarding Claim 5, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that the substrate is made of polyethylene terephthalate.
However, Epstein discloses a similar microstructure where the substrate is made of polyethylene terephthalate (Epstein, Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Shiau to be made of a particular material as disclosed 

Regarding Claim 6, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that the substrate has a thickness of 150-210um.
Epstein also fails to explicitly disclose that the substrate has a thickness of 150-210um. However, Epstein discloses the general environment of selecting a suitable thickness for the substrate (Epstein, Paragraph 0031). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the substrate has a thickness of 150-210um is the result-effective variable, and when this thickness is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of producing a flexible film are realized. While Epstein does not directly disclose that the substrate has a thickness of 150-210um, Epstein does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Epstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the substrate has a thickness of 150-210um for the purpose of optimizing the light transmittance properties of the substrate while producing a flexible film. 

Regarding Claim 7, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that the first peak and the second peak are made of polyethylene terephthalate or acrylic.
However, Epstein discloses a similar microstructure where the first peak and the second peak are made of polyethylene terephthalate or acrylic (Epstein, Paragraph 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to be made of a particular material as disclosed by Epstein. One would have been motivated to do so for the purpose of avoiding undesirably scattering incident light (Epstein, Paragraph 0031).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Wang et al (US Publication No.: US 2009/0279306 A1, “Wang”).
Regarding Claim 8, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that the reflecting surface is formed by coating a reflecting layer.
However, Wang discloses a similar microstructure where reflecting surface is formed by coating a reflecting layer (Wang, Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a reflecting coating as disclosed by Wang. One would have been motivated to do so for the purpose of improving the reflective efficiency (Wang, Paragraph 0018).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Lee et al (US Publication No.: US 2015/0226901 A1, “Lee”).
Regarding Claim 9, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that each of the first peak and the second peak has a height of 30-80um.
However, Lee discloses a similar microstructure where each of the first peak and the second peak has a height of 30-80um (Lee, Paragraph 0050 discloses a height between 0um and 100um which overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to have a particular height as disclosed by Lee. One would have been motivated to do so for the purpose of improving the overall optical efficiency of the backlight module (Lee, Paragraphs 0049-0050). 

Regarding Claim 10, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that each of the first peak and the second peak has a largest lateral length of 30-50um.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to have a particular lateral length as disclosed by Lee. One would have been motivated to do so for the purpose of improving the overall optical efficiency of the backlight module (Lee, Paragraphs 0049-0050). 

Regarding Claim 11, Shiau discloses the microstructure according to claim 1.
Shiau fails to disclose that each of the tip of first peak and the tip of the second peak deviates from the normal of the substrate in a range of 20-60 degrees. 
However, Lee discloses a similar microstructure where each of the tip of first peak and the tip of the second peak deviates from the normal of the substrate in a range of 20-60 degrees (Lee, Paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to have a particular angle as disclosed by Lee. One would have been motivated to do so for the purpose of improving a forward light emitting rate (Lee, Paragraph 0048). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Zhao in further view of Chen et al (US Publication No.: US 2018/0348534 A1, “Chen”).
Regarding Claim 14, Shiau discloses the grating dual view liquid crystal display module according to claim 13.
Shiau fails to disclose that the liquid crystal display panel has a grating.
However, Chen discloses a similar display where the liquid crystal display panel has a grating (Chen, Figure 10, grating 1040; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Shiau to include a grating as disclosed by Chen. One would have been motivated to do so for the purpose of creating a dual focused display device (Chen, Paragraph 0079). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871